DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 102

3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.        Claim(s) 1-3, 6-9, 11, 13, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated  by Miller et al (PG Pub NO 2017/0205903).

As in claim 1,  Miller et al discloses an augmented reality information prompting system (Abstract), comprising: 
a head pose detector configured to detect a user's head pose to generate head pose data; (Fig 4, 8, 16 and Par 0006, 0076-0077) discloses electromagnetic sensor relative to the electromagnetic field emitter used in measurements of head pose (i.e., the location and orientation of the user's head).
an operation control device (controller) configured to generate operation control data based on the user's operation; a processor (128) configured to receive the head pose data from the head pose detector and generate a first display control instruction based on the head pose data, and to receive the operation control data from the operation control device and generate a second display control instruction based on the operation control data; (Fig 4-8, and Par 0084) discloses tracking the user's head pose and orientation is crucial in many AR applications. Accurate determination of the user's head pose and orientation allows the AR system to display the right virtual content to the user. For example, the virtual scene may comprise a monster hiding behind a real building. Depending on the pose and orientation of the user's head in relation to the building, the view of the virtual monster may need to be modified such that a realistic AR experience is provided (i.e. second display control instruction based on the operation control data) . Or, a position and/or orientation of a totem, haptic device or some other means of interacting with a virtual content may be important in enabling the AR user to interact with the AR system. 
an augmented reality display configured to receive the first display control instruction and the second display control instruction from the processor, and to operate prompt information based on the first display control instruction and the second display control instruction. (Par 0007) discloses “In AR systems, detection or calculation of head pose can facilitate the display system to render virtual objects such that they appear to occupy a space in the real world in a manner that makes sense to the user. As the user's head moves around in the real world, the virtual objects may be re-rendered as a function of head pose, such that the virtual objects appear to remain stable relative to the real world.” In other words the first display control instruction being content displayed first and subsequent image generated as the user move his/her head (i.e. detected head pose) would generate the second display control instruction. 

As in claim 2,  Miller et al discloses the augmented reality information prompting system according to claim 1, wherein the head pose detector comprises an inertial measurement unit. (Fig 8 item 102 and Par 0077) discloses inertial measurement unit (“IMU”) components operatively coupled to the electromagnetic tracking sensors may be measured to detect a position and/or orientation of the sensor (and the object to which it is attached to) relative to a coordinate system to which the electromagnetic field emitter is coupled. Wherein coordinate system may be translated into a world coordinate system, in order to determine a location or pose of the electromagnetic field emitter in the real world.

As in claim 3,  Miller et al discloses the augmented reality information prompting system according to claim 1, wherein the processor determines the user's head rotation angle value based on the head pose data, and when the head rotation angle value is within a predetermined range, the first display control instruction instructs the augmented reality display to display the prompt information. (Fig 7 step 706-712; Par 0007, 0011) discloses determining the position of the user's head rotation angle value based on the head pose data (i.e. head pose and orientation of the user in the known coordinate system) and displaying virtual content (i.e. first content) to a user based on the pose information

As in claim 6,  Miller et al discloses the augmented reality information prompting system according to claim 2, comprising a head-mounted display equipment (Fig 2A,8 item AR 58), wherein the head-mounted display equipment comprises the head pose detector, the operation control device, the processor (128) and the augmented reality display (Fig 2A,8 item 62), and wherein the operation control device is further configured to detect a gesture of the user to generate the operation control data. (Fig 4, 8, 16  and Par 0006, 0073, 0076-0077) discloses sensor used in measurements of head pose (i.e., the location and orientation of the user's head), hand gesture user to generate the operation control data.

As in claim 7,  Miller et al discloses the augmented reality information prompting system according to claim 2, comprising a head-mounted display (58) equipment and a control handle, wherein the head-mounted display equipment comprises the head pose detector (electromagnetic sensor), the processor and the augmented reality display(Fig 2A, 8 item 128 & 62), the control handle comprises the operation control device, and wherein the operation control device is configured to receive input data of the user to generate the operation control data. (Fig 6 and Par 0007, 0022, 0036) discloses detection of the position and/or orientation of a real object, such as handheld device (which also may be referred to as a “totem”), haptic device, or other real physical object, in relation to the user's head or AR system may also facilitate the display system in presenting display information to the user to enable the user to interact with certain aspects of the AR system efficiently.

As in claim 8,  Miller et al discloses the augmented reality information prompting system according to claim 2, comprising a head-mounted display equipment and a mobile equipment, wherein the head-mounted display equipment comprises the head pose detector and the augmented reality display, and the mobile equipment comprises the operation control device and the processor. (Fig 6, 8 and Par 0084, 0086) discloses a head-mounted display equipment (58) and a mobile equipment having head pose detector and the augmented reality display, and operation control device and the processor.

As in claim 9,  Miller et al discloses the augmented reality information prompting system according to claim 8, wherein the operation control device comprises one or more buttons of the mobile equipment, and is configured to receive input data of the user to generate the operation control data. (Fig 6, 8) discloses operation control device with hand-held controller having button.

As in claim 11,  Miller et al discloses the augmented reality information prompting system according to claim 2, comprising a head-mounted display equipment, a mobile equipment and a control handle, wherein the head-mounted display equipment comprises the head pose detector and the augmented reality display, the mobile equipment comprises the processor, the control handle comprises the operation control device, and wherein the operation control device is configured to receive input data of the user to generate the operation control data. (Fig 6, 8 and Par 0084, 0086) discloses a head-mounted display equipment (58) and a mobile equipment having head pose detector and the augmented reality display, and the mobile equipment comprises the processor (128), the control handle comprises the operation control device, and wherein the operation control device is configured to receive input data (i.e. head pose or gesture) of the user to generate the operation control data. 

As in claim 13,  Miller et al discloses a display control method for controlling the augmented reality information prompting system according to claim 1, comprising the following steps:
generating the head pose data based on the user's head pose; (Fig 7 step 702-706 and Par 0095) discloses generating the head pose data based on the user's head pose
generating the operation control data based on the user's operation (Fig 7 and Par 0095); generating the first display control instruction based on the head pose data; (Fig 7 step 712 and par 0095) discloses generating the first display control instruction (i.e. virtual content ) based on the head pose data
generating the second display control instruction based on the operation control data; operating the prompt information based on the first display control instruction and the second display control instruction. (Par 0007) discloses In AR systems, detection or calculation of head pose can facilitate the display system to render virtual objects such that they appear to occupy a space in the real world in a manner that makes sense to the user. As the user's head moves around in the real world, the virtual objects may be re-rendered as a function of head pose, such that the virtual objects appear to remain stable relative to the real world.

As in claim 14,  Miller et al discloses the display control method according to claim 13, wherein the step of generating the first display control instruction based on the head pose data comprises: determining the user's head rotation angle value based on the head pose data; generating the first display control instruction based on the head rotation angle value. (Fig 7 step 706-712; Par 0007, 0011) discloses determining the position of the user's head rotation angle value based on the head pose data (i.e. head pose and orientation of the user in the known coordinate system) and displaying virtual content (i.e. first content) to a user based on the pose information

As in claim 16,  Miller et al discloses the display control method according to claim 13, wherein the step of generating the operation control data based on the user's operation comprises: generating the operation control data based on the user's gesture. (Par 0073, 0078 and 0086) discloses the use of hand gestures in displaying appropriate virtual content to the user.

As in claim 17,  Miller et al discloses the display control method according to claim 13, wherein the step of generating the operation control data based on the user's operation comprises: generating the operation control data based on input data of the user. (Fig 7 step 706-712; Par 0007, 0011) discloses determining the position of the user's head pose (i.e. operation control data) based on input data of the user. (Par 0007) discloses In AR systems, detection or calculation of head pose can facilitate the display system to render virtual objects; as the user's head moves around in the real world, the virtual objects may be re-rendered as a function of head pose

As in claim 18,  Miller et al discloses an electronic equipment comprising a memory, a processor, and a computer program stored in the memory and capable of being run in the processor, and the computer program, when run by the processor, implements the display control method according to claim 13. (Fig 8, 16 and Par 0066, 0068) discloses electronic equipment comprising a digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data used in the operation of said device (i.e. augmented reality device).

As in claim 19,  Miller et al discloses A non-transitory computer-readable storage medium on which a computer program is stored, the computer program, when run by a processor, implements the display control method according to claim 13. (Fig 8, 16 and Par 0066, 0068) discloses electronic equipment comprising a digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data used in the operation of said device (i.e. augmented reality device).


Claim Rejections - 35 USC § 103
6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (PG Pub NO 2017/0205903) in view of Border et al (PG Pub NO 2012/0050141). 
 
As in claim 4,  Miller et al discloses the augmented reality information prompting system according to claim 3, but fails to disclose wherein the first display control instruction instructs the augmented reality display to suspend display when the head rotation angle value is outside the predetermined range. However, Border et al ( Fig 6, 9-11G, 13 and Par 0045-0048) discloses based on the users head rotation (i.e. pose data) content displayed to the user is suspended when the head rotation angle value is outside the predetermined range. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Border et al method of suspending display content based on head rotation angle value in order to allow the user to view his/her environment without distraction from displayed content on display screen. ; (Fig 4-8, and Par 0084) discloses tracking the user's head pose and orientation 

As in claim 15,  Miller et al discloses the display control method according to claim 14, wherein: when the head rotation angle value is within a predetermined range, the first display control instruction instructs the augmented reality display to display the prompt information; [(Fig 7 step 706-712; Par 0007, 0011) discloses determining the position of the user's head rotation angle value based on the head pose data (i.e. head pose and orientation of the user in the known coordinate system) and displaying virtual content (i.e. first content) to a user based on the pose information]. But fails to disclose when the head rotation angle value is outside the predetermined range, the first display control instruction instructs the augmented reality display to suspend display. However, Border et al ( Fig 6, 9-11G, 13 and Par 0045-0048) discloses based on the users head rotation (i.e. pose data) content displayed to the user is suspended when the head rotation angle value is outside the predetermined range. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Border et al method of suspending display content based on head rotation angle value in order to allow the user to view his/her environment without distraction from displayed content on display screen. ; (Fig 4-8, and Par 0084) discloses tracking the user's head pose and orientation

9.        Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (PG Pub NO 2017/0205903) in view of Abovitz et al (PG Pub NO 2015/0309264)

As in claim 5,  Miller et al discloses the augmented reality information prompting system according to claim 1, wherein the second display control instruction instructs the augmented reality display to perform a page turning operation on the prompt information.  (Fig 4-8, and Par 0084) discloses tracking the user's head pose and orientation, wherein based on user’s head pose and orientation the AR system to display the right virtual content (i.e. second display) to the user. But fails to explicitly discloses the second display control instruction instructs the augmented reality display to perform a page turning operation on the prompt information. However Abovitz et al (Par 0338 and 0499) discloses AR system that uses the pose of the user's head, eyes, and/or hands to generate a user interface and (Par 0473-0474) discloses the augmented reality display performing page turning operation based on users input processed by controller. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Abovitz et al input generation method in order to perform page turning operation in order to give the user added input operation using same sensor used to detect head pose.

10.        Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (PG Pub NO 2017/0205903) in view of Nartker et al (PG Pub NO 2016/0267712).

As in claim 10,  Miller et al discloses the augmented reality information prompting system according to claim 8, (Fig 6, 8 and Par 0066, 0096) discloses operation control device. But fails to disclose the operation control device comprises a touch screen of the mobile equipment, and the touch screen is configured to display a prompt information operation interface for receiving input data of the user to generate the operation control data. However Nartker et al (Fig 3-6) discloses mobile computing device (i.e. operation control device) comprising touch screen is configured to display a prompt information operation interface for receiving input data of the user to generate the operation control data. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Nartker et al such that the operation control device would be capable of receiving content to be displayed and performing user input operation via touch screen in order to provide the user flexibility of operation control of said device.

As in claim 12,  Miller et al discloses the augmented reality information prompting system according to claim 8, (Fig 6, 8 and Par 0066, 0096) discloses mobile equipment; but fails to disclose the mobile equipment comprises a display screen, and when the augmented reality display displays the prompt information, the display screen of the mobile equipment displays content that is different from the prompt information or suspends display. However Nartker et al (Fig 3-6) discloses mobile computing device comprising touch screen and (Fig 5A, 6A, 7A) discloses augmented reality display configured to display a prompt information (i.e. content on the screen of a VR headset 608) wherein the display screen of the mobile equipment (i.e. mobile computing device 604) displays content that is different from the prompt information displayed on augmented reality display. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Miller et al augmented reality display with the teaching of Nartker et al such that the operation control device would be capable of receiving content to be displayed that is different from AR device such that mobile device can be used to perform tasks that are different from AR device of can also be used as an input device to help/aid in operation of AR device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                              06/16/2022